Exhibit 10(a)

AMENDED AND RESTATED

MAGELLAN MIDSTREAM PARTNERS

LONG-TERM INCENTIVE PLAN

October 21, 2009

SECTION 1. Purpose of the Plan.

The Magellan Midstream Partners Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Magellan Midstream Partners, L.P., a
Delaware limited partnership (the “Partnership”), by providing to directors of
Magellan GP, LLC, a Delaware limited liability company (the “Company”) and the
general partner of the Partnership, and employees of its Affiliates who perform
services for the Partnership, incentive compensation awards for superior
performance that are based on Units. The Plan is also contemplated to enhance
the ability of the Company and its Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to the business
of the Partnership, thereby advancing the interests of the Partnership and its
partners.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means a Phantom Unit or Performance Award granted under the Plan and
shall include any tandem DERs granted with respect to a Phantom Unit.

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

“Board” means the Board of Directors of the Company.

“Committee” means the Compensation Committee of the Board.

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.

“Director” means a member of the Board who is not an Employee.



--------------------------------------------------------------------------------

“Disability” shall have the meaning ascribed to such term in the Company’s
governing long-term disability plan, or if no such plan is applicable to the
Participant, as determined by the Committee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership, as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the payment date
(or if there is no trading in the Units on such date, on the next preceding date
on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

“Participant” means any Employee or Director granted an Award under the Plan.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of Magellan Midstream Partners, L.P, as it may be amended or
amended and restated from time to time.

“Performance Award” means a right, granted under Section 6(b) hereof, to receive
Awards based upon performance criteria specified by the Committee.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, whichever is determined by the Committee.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
payable to the Participant, which for a Phantom Unit Award is generally three
years.

“Retirement” shall have the meaning ascribed to such term in the Company’s
governing tax-qualified retirement plan, or if no such plan is applicable to the
Participant, as determined by the Committee.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Unit” means a common unit of the Partnership.

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Administration.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 8, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or a Director.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent and
under what circumstances Awards may be settled, canceled or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant and any beneficiary of any Award.

SECTION 4. Units.

(a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
3,200,000. If any Phantom Unit is forfeited or otherwise terminates or is
canceled without the delivery of a Unit, then the Unit covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be a
Units with respect to which an Award may be granted.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing.

 

-3-



--------------------------------------------------------------------------------

(c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted and (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; provided, that the number of Units subject to any Award shall always be a
whole number.

SECTION 5. Eligibility.

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan.

SECTION 6. Awards.

(a) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Phantom Units may become vested or forfeited, which
may include, without limitation, the accelerated vesting upon the achievement of
specified performance goals, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether DERs are
granted with respect to such Phantom Units.

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) subject to the
same vesting restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.

(ii) Forfeiture. Except as otherwise provided in the terms of the Phantom Units
grant, upon termination of a Participant’s employment with the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all Phantom Units shall be forfeited by
the Participant. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Phantom Units.

 

-4-



--------------------------------------------------------------------------------

(iii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Phantom Unit, subject to the provisions of Section 9(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

(b) Performance Awards. The Committee is authorized to grant Performance Awards
to Participants on the following terms and conditions:

(i) Right to Payment. A Performance Award shall confer upon Participant rights,
valued as determined by the Committee, and payable to the Participant to whom
the Performance Award is granted, in whole or in part, as the Committee shall
establish at grant or thereafter. The performance criteria and all other terms
and conditions of the Performance Award shall be determined by the Committee
upon the grant of each Performance Award or thereafter.

(ii) Other Terms. A Performance Award may be denominated or payable in cash,
deferred cash, Units, other Awards or other property, and other terms of
Performance Awards shall be as determined by the Committee.

(c) General.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards. No Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, however, that
Awards may be transferred by will and the laws of descent and distribution.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
SEC, any stock exchange upon which such Units or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

-5-



--------------------------------------------------------------------------------

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

(vi) Delivery of Units or other Securities. Notwithstanding anything in the Plan
or any grant agreement to the contrary, delivery of Units pursuant to vesting of
an Award may be deferred for any period during which, in the good faith
determination of the Committee, the Company is not reasonably able to obtain
Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. Such payment may be
made by such method or methods and in such form or forms as the Committee shall
determine.

SECTION 7. Change in Control.

(a) Awards Granted Prior to a Change in Control. If, within two (2) years
following a Change in Control, a Participant has a Termination of Affiliation
(excluding any transfer to an Affiliate of the Company) voluntarily for Good
Reason or involuntarily (other than due to Cause), Awards granted prior to a
Change in Control, shall automatically vest and become payable or exercisable,
as the case may be, in full, and all Restricted Periods shall terminate and all
performance criteria, if any, shall be deemed to have been achieved at the
maximum level with respect to such Awards.

(b) Definitions. For purposes of this Section 7 only, the following terms shall
have the meanings set forth below:

(i) “Cause” means, unless otherwise defined in an Award Agreement, the
occurrence of any one or more of the following, as determined in the good faith
and reasonable judgment of the Committee: (i) willful failure by a Participant
to substantially perform his or her duties (as they existed immediately prior to
a Change of Control), other than any such failure resulting from a Disability,
or (ii) gross negligence or willful misconduct of the Participant which results
in a significantly adverse effect upon the Company, the Partnership, or an
Affiliate thereof, or (iii) willful violation or disregard of the code of
business conduct or other published policy of the Company, the Partnership, or
an Affiliate thereof by the Participant, or (iv) Participant’s conviction of a
crime involving an act of fraud, embezzlement, theft, or any other act
constituting a felony or causing material harm, financial or otherwise, to the
Company, the Partnership, or an Affiliate thereof.

(ii) “Change in Control” shall be deemed to have occurred upon the occurrence of
one or more of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Partnership to any Person, other than to
an Affiliate of the Partnership; (ii) the consolidation, reorganization, merger
or other transaction pursuant to which more than 50% of the combined voting
power of the outstanding equity interests in the Company cease to be owned by
the Partnership or its Affiliates; or (iii) a Person other than the Partnership
or its Affiliates becoming the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities and Exchange Act of 1934) of more than 50% of the
then outstanding common units of the Partnership.

 

-6-



--------------------------------------------------------------------------------

(iii) “Termination of Affiliation” occurs on the first day on which an
individual is for any reason no longer providing services to the Company, the
Partnership, or an Affiliate thereof.

(iv) “Good Reason” means, unless otherwise defined in an Award Agreement, the
occurrence, within two years following a Change of Control and without a
Participant’s prior written consent, of any one or more of the following:

(1) a material change in the Participant’s duties from those assigned to the
Participant immediately prior to a Change of Control, unless associated with a
bona fide promotion of the Participant and a commensurate increase in the
Participant’s compensation, in which case the Participant shall be deemed to
consent;

(2) a significant reduction in the authority and responsibility assigned to the
Participant;

(3) the removal of the Participant from, or failure to reelect the Participant
to, any corporate or similar office of the Company, the Partnership, or an
Affiliate thereof to which the Participant may have been elected and was
occupying immediately prior to a Change of Control, unless associated with a
bona fide promotion of the Participant and a commensurate increase in the
Participant’s compensation or in connection with the election or appointment of
the Participant to a corresponding or higher office of the Company or any
Affiliate, in each which case the Participant shall be deemed to consent;

(4) reduction of a Participant’s base salary;

(5) termination of any of the incentive compensation plans of the Partnership or
the Company in which the Participant shall be participating at the time of a
Change of Control, unless such plan is replaced by a successor plan providing
incentive opportunities and awards at least as favorable to the Participant as
those provided in the plan being terminated;

(6) amendment of any of the incentive compensation plans of the Partnership or
the Company in which the Participant shall be participating at the time of a
Change of Control so as to provide for incentive opportunities and awards less
favorable to the Participant than those provided in the plan being amended;

 

-7-



--------------------------------------------------------------------------------

(7) failure by the Company, the Partnership, or an Affiliate thereof to continue
the Participant as a participant in any of the Company’s or Partnership’s
incentive compensation plans in which the Participant is participating
immediately prior to a Change of Control on a basis comparable to the basis on
which other similarly situated employees participate in such plan;

(8) except in relation to a wage freeze applicable to all employees of the
Company, the Partnership, or an Affiliate thereof, modification of the
administration of any of the incentive compensation plans so as to adversely
affect the level of incentive opportunities or awards actually received by the
Participant;, or

(9) a requirement by the Company, the Partnership, or an Affiliate thereof that
the Participant’s principal duties be performed at a location more than fifty
(50) miles from the location where the Participant was employed immediately
preceding the Change of Control, except for travel reasonably required in the
performance of the Participant’s duties.

SECTION 8. Amendment and Termination.

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 8(b)
below, the Board or the Committee may amend, alter, suspend, discontinue or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award or other Person.

(b) Amendments to Awards. Subject to Section 8(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided (i) the Committee may not reprice the Awards and (ii) no
change, other than pursuant to Section 7(c), in any Award shall materially
reduce the benefit to Participant without the consent of such Participant.

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 8(b), the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(c) of the Plan) affecting the Partnership or
the financial statements of the Partnership, or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

-8-



--------------------------------------------------------------------------------

SECTION 9. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Withholding. The Company or any Affiliate is authorized to withhold from any
Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, the lapse of restrictions thereon, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
such taxes. In no event shall the withholding for taxes exceed that which is
necessary to satisfy the employer’s minimum withholding requirements. Units
withheld for the payment of taxes shall not again be Units with respect to which
Awards may be granted.

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board, as applicable. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware law without regard to its conflict of
laws principles.

(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer or such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act.

 

-9-



--------------------------------------------------------------------------------

(g) No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

(k) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

SECTION 10. Term of the Plan.

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board or Units are no longer available
for the payment of Awards under the Plan, whichever occurs first. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-10-